Citation Nr: 1720656	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  10-37 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 10 percent for service-connected depressive disorder, not otherwise specified.

2.  Entitlement to a disability evaluation in excess of 40 percent for service-connected intervertebral disc protrusion of the lumbar spine status post L4 to L5 and L5 to S1 transforaminal lumbar interbody fusion (TILF) and posterior spinal fusion (PSF) (lumbar spine disability).

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:  The American Legion



ATTORNEY FOR THE BOARD

M. Gonzalez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to October 1979 and November 1982 to July 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision from the Department of Veterans (VA) Regional Office (RO) in Nashville, Tennessee.  

In a September 2009 statement the Veteran clarified that he believed his lumbar spine disability warranted a total and permanent disability rating.  In a July 2010 statement of the case (SOC), the RO readjudicated and denied the Veteran's request for an extension of temporary evaluation because of treatment for a service-connected condition requiring convalescence; and the assignment of the initial 10 percent evaluation for service-connected depressive disorder not otherwise specified (NOS).  The RO also confirmed and continued the assignment of the 40 percent evaluation for the service-connected lumbar spine disability, effective October 1, 2008.  In the Veteran's September 2010 substantive appeal to the Board he perfected an appeal of the 40 percent rating assigned for the lumbar spine disability, and the 10 percent rating assigned for depressive disorder NOS.  In May 2015 the Board characterized the lumbar spine disability as a claim for increased rating, referred the claim to the Director, Compensation Service for extraschedular consideration, and remanded the issues on appeal for additional development and a new VA examination.  The issues have now been returned to the Board for appellate review.

The Veteran failed to report for a hearing scheduled in October 2011.  

The Board notes that the issue of entitlement to a TDIU is part of an increased rating claim when such claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In a March 2009 Report of Contact the Veteran asserted that after back surgery he was asked to leave his law enforcement job and found new employment where special considerations are given for his back disability.  He indicated that he would like to file a claim for total disability.  Accordingly, the Board finds that a TDIU claim has been raised as part of the above-captioned claim for increased rating, and therefore, it has been added to the title page.

The issues of entitlement to a higher rating for the lumbar spine disability and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's service-connected major depressive disorder disability picture more nearly approximates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.


CONCLUSION OF LAW

The criteria for an initial rating of 30 percent, but no higher, for major depressive disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

In his September 2010 substantive appeal the Veteran questioned the validity of the March 2009 VA examination based on the statement of the case's incorrect statement that the Veteran is still employed in law enforcement.  The March 2009 examination, however, correctly reported that the Veteran left law enforcement in 2008, only the statement of the case misreported this information.

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  

The Veteran's major depressive disorder is evaluated under Diagnostic Code 9411 which assigns ratings based on the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.  Under the Rating Formula, a 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and/or mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and/or difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list, but rather to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2016).

The record contains various Global Assessment of Functioning (GAF) scores that, while no longer assigned under the DSM-5, the DSM-IV was in effect at the time the GAF scores of record were assigned.  Thus, the Board will consider the various GAF scores of record in evaluating the Veteran's occupational and social functioning.  However, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is not determinative of the VA disability rating to be assigned.  See Carpenter v. Brown, 8 Vet. App. 240 (1995).  The percentage evaluation is to be based on all of the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126 (2016); VAOPGCREC 10-95, 60 Fed. Reg. 43186 (1995).  

A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  

The record contains written statements from the Veteran and his co-workers that report on the Veteran's depression, feeling of inadequacy and problems with intimacy.  In his August 2009 notice of disagreement the Veteran asserted that he was depressed, had no social life, and that his work suffers due to periods of inability to perform a task.  He reported anxiety, suspiciousness, chronic sleep impairment, and taking medication.  

VA treatment records indicate that the Veteran experienced symptoms that included poor concentration, irritability that affects his work and home relationships, difficulty sleeping, difficulty with focus and concentration, anxiety, and memory problems and GAF scores of 60 and 65.  VA treatment records also indicate that the Veteran was stable on medication and his mood and anxiety symptoms are in good control. 

During a March 2009 VA examination the Veteran reported feeling depressed and that he struggled to focus on the job.  The examiner reported that his psychosocial functioning had gone from good to poor.  He reported that the Veteran was quite socially withdrawn and described symptoms as eroding the quality of his marriage.  The examiner reported that the Veteran's occupational functioning was fair to good and that mental health symptoms did not prevent employment.  He assigned a GAF score of 57.

During an April 2016 VA examination the examiner reported that the Veteran experienced occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.  He recorded symptoms of depressed mood, anxiety, panic attacks that occurred weekly or less often, chronic sleep impairment, mild memory loss, such as forgetting names, directions or recent events, and disturbances of motivation and mood.  In a May 2016 addendum opinion the examiner opined that the Veteran's symptoms were assessed as mild or transient, that the Veteran would experience occasional dips in productivity due to anxiety and depression.  He reported that the Veteran experienced mild memory problems that could prompt mistakes and slow his pace of work, and that if he had panic attacks on the job they would likely require a brief, unplanned break.

The evidence of record establishes that throughout the appeal period the Veteran's major depressive disorder resulted in symptoms that included depressed mood, anxiety, panic attacks that occurred weekly or less often, chronic sleep impairment, mild memory loss, such as forgetting names, directions or recent events, and disturbances of motivation and mood.  GAF scores ranged from 57 to 65, indicating symptoms ranging from mild to moderate difficulty in social, occupational, or school functioning.  Social impairment included intimacy problems, irritability and no social life.  Occupational impairment included difficulty concentrating, memory problems, panic attacks, anxiety and depression.  

As many of the above symptoms are specifically listed as demonstrative of a 30 percent rating, the Board finds that the Veteran's disability picture more nearly approximates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  See 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.  Thus, a rating of 30 percent is warranted.  Id.  

A rating in excess of 30 percent is not warranted at any point during the course of the appeal.  While the April 2016 VA examiner indicated that the Veteran experienced disturbances in motivation and mood, a symptom demonstrative of a 50 percent rating, overall, even when considering this symptom, the examiner found the Veteran only experienced occupational and social impairment due to mild or transient symptoms.  Other symptoms listed in the Rating Formula as demonstrative of a rating higher than 30 percent are not shown, nor are any non-listed symptoms that would demonstrate the requisite occupational and social impairment with reduced reliability and productivity.  

In summary, a higher rating of 30 percent is warranted.  However, as the preponderance of the evidence is against a finding that the Veteran's disability more nearly approximates the criteria for an even higher rating (occupational and social impairment with reduced reliability and productivity), a rating in excess of 30 percent is not warranted.  38 C.F.R. §§ 4.3, 4.7 (2016).  


ORDER

Entitlement to an initial rating of 30 percent, but no higher, for major depressive disorder, is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

Since the last adjudication of the claim for a higher rating for the lumbar spine disability in August 2016, the Veteran was afforded a VA thoracolumbar spine examination.  This evidence is pertinent to the Veteran's claim and must be considered by the AOJ in the first instance.  See 38 U.S.C.A. § 7104(a) (West 2014).  In the March 2017 Informal Hearing Presentation, the Veteran's representative noted that if the Board received evidence which was not considered in the last adjudication by the AOJ the Veteran should be provided notice of the evidence and given reasonable opportunity to respond to the evidence, including the opportunity to submit additional evidence in response.  The Veteran now has an opportunity to review the examination report and submit a response.  

As previously noted, a claim for entitlement to a TDIU has been raised by the record.  See Rice, 22 Vet. App. at 455.  The record reveals that the Veteran was asked to leave his previous employment due to his service-connected lumbar spine disability.  On remand, the Veteran should be provided notice consistent with a claim for a TDIU and be asked to provide a VA Form 21-8940 reflecting his employment and educational history.  

Updated VA treatment records should also be associated with the claims file.  38 U.S.C.A. § 5103A(c) (West 2014).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice regarding how to substantiate his claim for entitlement to a TDIU and request that he submit a VA Form 21-8940.

2.  Obtain all outstanding VA treatment records from the Tennessee Valley Healthcare System, dated from April 2017 to the present.  All efforts to obtain this evidence should be documented in the claims file.

If the Veteran has received private treatment, he should be afforded an appropriate opportunity to submit those records.  All efforts to obtain this evidence should be documented in the claims file.

3.  After the above development has been completed and any other development deemed necessary the issues of entitlement to a higher rating for the lumbar spine disability and entitlement to a TDIU must be adjudicated.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and allow an appropriate opportunity to respond thereto before returning the matter to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


